DETAILED ACTION
This office action is in response to the application filed on 04/01/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/05/2020, 05/14/2020 and 04/01/2020 has been considered by the examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in claim 4.  Therefore, the “wherein the first and second switching devices are respectively ON while in the first state and OFF while in the second state,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein the first and second switching devices are respectively ON while in the first state and OFF while in the second state”. However, it is not clear what the applicant meant by the previous statement because the specification mentions in paragraph 13 that only one of the switching devices is on in the first and second states. For purposes of examination, the limitations are going to be interpreted according to par. 13 of the specification. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 5, 7-9, 11, 16 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. US 20080211467.
	Regarding Claim 1, Huang teaches (Figures 11 and 12) An integrated circuit (IC, par. 55) comprising: a first switching device (Q2); a second switching device (Q1); an inductor (L) electrically coupled to a first source/drain region of the first switching device and a first source/drain region of the second switching device at a node (Ph); and a controller (control circuitry used to control switches in Figure 11) configured to alternatingly change the first and second switching devices between a first state and a 
	Regarding Claims 2 and 9, Huang teaches (Figures 11 and 12) wherein the subthreshold voltage is non-zero (Fig. 12). For Example: Par. 41-45 and 50-51)
	Regarding Claim 3, Huang teaches (Figures 11 and 12) wherein the subthreshold voltage (at T) is less than a threshold voltage of the first switching device (threshold of Q2), wherein biasing the first gate with the threshold voltage places the first switching device in the triode mode. (For Example: Par. 41-45 and 50-51)
	Regarding Claim 5, Huang teaches (Figures 11 and 12) wherein the first switching device (Q2) is in the third state (T) immediately before (Fig. 12) the second switching device (Q1) transitions from the second state (on) to the first state (off). For Example: Par. 41-45 and 50-51)
	Regarding Claim 7, Huang teaches (Figures 11 and 12)  wherein the subthreshold voltage (for Q2) is greater than a voltage applied to the first gate during the second state (Q2 off) and is less than a voltage applied to the first gate during the first state (Q2 on). For Example: Par. 41-45 and 50-51)
	Regarding Claim 8, Huang teaches (Figures 11 and 12) an integrated chip (par. 55) comprising: a first transistor (Q2); a second transistor (Q1); an inductor (L) coupled to the first and second transistors at a node (ph); a controller (10 and ICP) configured to  (Examiners note: electrically coupled is not the same as directly coupled.)
	Regarding Claim 11, Huang teaches (Figures 11 and 12) wherein the conduction-loss reduction circuit (OP, 41 and 31-32) further comprises: a fourth transistor electrically (at 31) coupled to a power supply rail (Vin at IN) and the gate terminal of the first transistor (Q2 through OP). (Examiners note: electrically coupled is not the same as directly coupled.)
	Regarding Claim 16, Huang teaches (Figures 11 and 12) a method comprising: applying a first pulse train and a second pulse train respectively (from 10) to a first transistor and a second transistor (Q2 and Q1) to alternatingly change the first and second transistors between a first state and a second state (on and off states Fig. 12), wherein the first transistor is ON and the second transistor is OFF at the first state, and wherein the first transistor is OFF and the second transistor is ON at the second state (See fig. 12); charging an inductor (L) during the second state from a node (Ph) at which source/drain regions respectively of the first and second transistors are electrically 
	Regarding Claims 17-19, Huang teaches (Figures 11 and 12) wherein the first pulse train (from Q2) is between low and high while biasing the gate of the first transistor with the subthreshold voltage (Fig. 12); and wherein the subthreshold voltage is less than a threshold voltage (Q2 threshold) of the first transistor and is non-zero (Fig. 12); and further comprising: discharging the inductor (L) while the second transistor is OFF (Fig. 12). For Example: Par. 41-45 and 50-51)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. US 20080211467 in view of Gliner et al. US 2005/0075679.
	Regarding Claim 4, Huang teaches (Figures 11 and 12) wherein the first and second switching devices (Q2-Q1) are respectively ON while in the first state and OFF while in the second state (Fig. 12), wherein the first gate is biased with a threshold voltage while in the first state (Q2 and see fig. 12). (For Example: Par. 41-45 and 50-51)
	Huang does not teach wherein an absolute value of the subthreshold voltage is greater than or equal to a quarter of an absolute value of the threshold voltage.
	Gliner teaches wherein an absolute value of the subthreshold voltage is greater than or equal to a quarter of an absolute value of the threshold voltage. (For Example: Par. 46)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include wherein an absolute value of the subthreshold voltage is greater than or equal to a quarter of an absolute value of the threshold voltage, as taught by Gliner to enable operation of the switches at different voltages levels. 
	Regarding Claim 15, Huang teaches (Figures 11 and 12) a chip.
	Huang does not teach wherein the subthreshold voltage is greater than or equal to a tenth of the threshold voltage.
	Gliner teaches wherein the subthreshold voltage is greater than or equal to a tenth of the threshold voltage. (For Example: Par. 46)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include, wherein the subthreshold voltage is greater than or equal to a tenth of the threshold voltage, as taught by Gliner to enable operation of the switches at different voltages levels.
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. US 20080211467 in view of Szczeszynski et al .US 20190036450 (it is CIP on US 8724353).
	Regarding Claim 10, Huang teaches (Figures 11 and 12) the conduction-loss reduction circuit (OP, 41 and 31-32).
	Huang does not teach further comprises: a level shifter electrically coupled from the gate terminal of the second transistor to a gate terminal of the third transistor.
	Szczeszynski teaches (3-5) a level shifter (fig. 5) electrically coupled from the gate terminal of the second transistor (MP6) to a gate terminal of the third transistor (MN5). (For Example: Par. 50-53 and 71-79)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include a level shifter electrically coupled from the gate terminal of the second transistor to a gate terminal of the third transistor, as taught by Szczeszynski to improve the efficiency of the gate drivers and the control signal. 
	Regarding Claim 12, Huang teaches (Figures 11 and 12) the chip.
	Huang does not teach wherein the third transistor is an n-channel metal-oxide-semiconductor (MOS) transistor and the fourth transistor is a p-channel MOS transistor.
	Szczeszynski teaches (3-5) wherein the third transistor (MN5) is an n-channel metal-oxide-semiconductor (MOS) transistor and the fourth transistor is a p-channel MOS transistor (MP5). (For Example: Par. 50-53 and 71-79)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Huang to include wherein the third 
Claims 20 is/are rejected under 35 U.S.C. 103 as being obvious over Huang et al. US 20080211467 in view of Lueders US 2017/0279354.
	Regarding Claim 20, Huang teaches (Figures 11 and 12) a method.
Huang does not teach the first pulse train has a first duty cycle and the second pulse train has a second duty cycle greater than the first duty cycle, and wherein the first pulse train has a phase offset relative to the second pulse train.
Lueders teaches the first pulse train [pulse train of phi 1, FIG. 3a], [pulse train of phi 1, FIG. 3b] has a first duty cycle [duty cycle of phi 1, FIG. 3b] and the second pulse train [pulse train of phi 2, FIG. 3a], [pulse train of phi 2, FIG. 3b] has a second duty cycle [duty cycle of phi 2, FIG. 3b] greater than the first duty cycle[duty cycle of phi 1, FIG. 3b], and wherein the first pulse train [duty cycle of phi 1, FIG. 3b] has a phase offset relative [DTs, FIG. 3b] to the second pulse train [pulse train of phi 2, FIG. 3a], [pulse train of phi 2, FIG. 3b].
Therefore, It would have been obvious to a person of an ordinary skilled in the art before the effective filling date of the claimed invention was made to have modified the buck converter circuit to include the first switching device is an n-channel metal-oxide-semiconductor (MOS) device, and wherein the second switching device is a p-channel MOS device of Lueders for the purpose of enhancing the power conversion efficiency.


Allowable Subject Matter
Claims 6 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner's statement of reasons for the indication of allowable subject matters:
	For claim 6, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “wherein the first switching device comprises a second source/drain region, wherein the first and second source/drain regions of the first switching device are disposed within a substrate on opposite sides of the first gate, wherein during the third state a conductive channel is disposed in the substrate laterally between the first and second source/drain regions of the first switching device and directly below the first gate”.	
	For claim 13, the prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, “wherein while biasing the gate terminal of the first transistor with the subthreshold voltage the integrated chip comprises: a first current path between a power supply rail and the node; a second current path between a first source/drain region of the first transistor and the node, wherein the second current path conducts through an internal diode of the first transistor; and a third current path between the first source/drain region and a second source/drain region of the first transistor, wherein the first and second source/drain regions are disposed within a substrate on opposing sides of a gate 
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838